           Case 2:20-cv-00293-SGC Document 1 Filed 03/04/20 Page 1 of 7                  FILED
                                                                                2020 Mar-04 PM 01:07
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


ALISA LAMAY,

       Plaintiff,

Vs.                                          CIVIL ACTION NO:


ENRIQUE A. CARLO and
LUNG ROCKET
ENTERPRISES, LLC                                          JURY DEMANDED

       Defendants.


                                  COMPLAINT

                                INTRODUCTION

       Plaintiff, by and through counsel, brings this action for legal and equitable

relief to address Defendants’ failure to pay overtime as required by the Fair Labor

Standards Act (“FLSA”).

                         JURISDICTION AND VENUE

      1.      This Court has original subject matter jurisdiction over this action

pursuant to 28 U.S. §§ 1331, 1337, and Section 16(b) of the Fair Labor Standards

Act of 1938 (“FLSA”) 29 U.S.C. § 201, et seq.




                                            1
           Case 2:20-cv-00293-SGC Document 1 Filed 03/04/20 Page 2 of 7




     2.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial part

of the events or omissions giving rise to the claim occurred in this District, and

Defendants are subject to personal jurisdiction in Alabama.

                                     PARTIES

      3.      Defendant LUNG ROCKET ENTERPRISES, LLC (“Lung Rocket”) is

a corporation doing business in Alabama as Steel City Emergency Vets.

      4.      Defendant ENRIQUE A. CARLO (“Carlo”) is a member and the owner

of Lung Rocket Enterprises, LLC.

      5.      Plaintiff ALISA LAMAY (hereinafter “Plaintiff” or “Lamay”) is a

resident of Cottondale, Alabama, and is over the age of nineteen (19) years and

worked for the Defendants.

      6.      Plaintiff was an employee of Lung Rocket until January 9, 2020.

      7.      At all times relevant, Defendant Carlo held managerial responsibilities

and had substantial control of the terms and conditions of Plaintiff’s work

conditions.

      8.      Defendant Carlo was Plaintiff’s employer as that term is used in the

FLSA.

      9.      Defendant Lung Rocket’s primary place of business is 1900 Hoover

Court, Hoover, AL 35226.




                                             2
          Case 2:20-cv-00293-SGC Document 1 Filed 03/04/20 Page 3 of 7




      10.    Defendant Lung Rocket is an enterprise engaged in interstate

commerce.     Employees of Lung Rocket are regularly engaged in interstate

commerce.

      11.    Lung Rocket is an enterprise whose annual gross volume of sales is at

least $500,000 per year.

      12.    At all times relevant, Plaintiff Lamay was an individual engaged in

interstate commerce.

                            STATEMENT OF FACTS

      13.    Defendants hired Lamay on or about the month of October 2017.

      14.    Lamay worked for Defendants as a Veterinary Technician ER Nurse.

      15.    The following tasks were included in Lamay’s responsibilities and

duties:

            a. Janitorial cleaning;

            b. Sterilization of medical instruments and cleaning of the surgical room

               and intake rooms;

            c. Client intake, accounts receivable, general reception including long

               distance calls and credit card payments;

            d. Bank deposits for Steel City Vets;

            e. Inventory and order supplies;

            f. Triage of sick animals;


                                               3
         Case 2:20-cv-00293-SGC Document 1 Filed 03/04/20 Page 4 of 7




            g. Prepare animals for surgery and assist with surgery; and,

            h. General veterinary assistance.

      16.    Lamay’s position was not exempt from the overtime requirements of

the FLSA.

      17.    Defendants terminated Lamay’s employment on January 9, 2020.

      18.    Lamay regularly worked in excess of forty hours in a workweek.

      19.    Defendants failed to pay Lamay one-and-one-half times her regular rate

of pay for each hour worked over forty in a workweek.

      20.    Specifically, during some pay periods Defendants paid Plaintiff her

regular rate for each hour worked more than forty in a workweek instead of one-and-

one-half times her regular rate.

      21.    During other pay periods in which Plaintiff worked more than forty

hours in a workweek, Defendants paid Plaintiff one-and-one-half times her regular

rate for forty hours of work.

      22.    These practices violate the provisions of the federal Fair Labor

Standards Act, 29 U.S.C. § 201 et seq.

      23.    As a result of these unlawful practices, Plaintiff suffered a loss of

wages.

      24.    Defendants showed reckless disregard for the fact that their failure to

pay Plaintiff appropriate overtime compensation was in violation of the law.


                                            4
        Case 2:20-cv-00293-SGC Document 1 Filed 03/04/20 Page 5 of 7




      25.    All conditions precedent to the filing of this suit have been satisfied.

                          FIRST CLAIM FOR RELIEF
             (Failure to Pay Overtime in Violation of 29 U.S.C. § 207)

      26.    Plaintiff incorporates the allegations in paragraphs 1 through 25 as if

stated verbatim herein;

      27.    The FLSA requires covered employers, such as Defendants, to pay all

non-exempt employees at a rate not less than one-half times their regular rate of

pay for all hours worked in excess of 40 hours per workweek.

      28.    Plaintiff was not exempt from the requirement that Defendants pay

her overtime under the FLSA.

      29.    From May 15, 2018 to January 9, 2020, Defendants knew that

Plaintiff worked in excess of forty hours per week.

      30.    Defendants did not pay Plaintiff overtime for hours worked in excess

of forty hours per week from May 15, 2018 to January 9, 2020.

      31.    As a result of Defendants’ failure to pay Plaintiff overtime at a rate of

one and a one-half times her regular rate of pay for hours worked in excess of forty

hours per week, Defendants violated the FLSA.

      32.    Defendants’ conduct constituted willful violations of the FLSA.

      33.    Defendants’ violations of the FLSA damaged Plaintiff and entitles her

to recover the total amount of her unpaid overtime wages, an additional equal

amount in liquidated damages, and attorneys’ fees and costs.
                                              5
        Case 2:20-cv-00293-SGC Document 1 Filed 03/04/20 Page 6 of 7




WHEREFORE, Plaintiff respectfully requests this Court:

     A. Issue a declaratory judgment that the practices complained of herein are
unlawful under the FLSA;

      B. Award of unpaid wages, as well as all overtime compensation, due under
the FLSA;

       C. Award of liquidated damages to Plaintiff as a result of Defendants’ willful
failure to pay for all wages due as well as overtime compensation pursuant to the
FLSA;

      D. Award Plaintiff costs, expenses, and reasonable attorneys’ fees; and,

      E. Award such other and further relief which the Court deems necessary and
proper.

             PLAINTIFF DEMANDS TRIAL BY STRUCK JURY



                                             Respectfully submitted,

                                             /s/ Kate Furek
                                             KATE FUREK ASB-7878-X69R
                                             Attorney for Plaintiff Alisa Lamay



OF COUNSEL:

Kate Furek Law, LLC
1924 7th Street
Tuscaloosa, AL 35401
Phone: (205) 293-5293
Email: kate.bhlg@gmail.com



                                             6
       Case 2:20-cv-00293-SGC Document 1 Filed 03/04/20 Page 7 of 7




          PLEASE SERVE THE FOLLOWING DEFENDANTS
                     BY CERTIFIED MAIL:

ENRIQUE A. CARLO
1061 Lake Colony Lane
Vestavia, AL 35242

LUNG ROCKET ENTERPRISES, LLC
C/O ENRIQUE A. CARLO, REGISTERED AGENT
1061 Lake Colony Lane
Vestavia, AL 35242


PLAINTIFF’S ADDRESS:
Ms. Alisa Lamay
c/o Kate Furek
Kate Furek Law, LLC
1924 7th Street
Tuscaloosa, AL 35401




                                       7
